              Case 2:21-cv-00323-JLR Document 20 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          STATE FARM FIRE AND                            CASE NO. C21-0323JLR
            CASUALTY COMPANY,
11                                                         MINUTE ORDER
                                  Plaintiff,
12                 v.

13
            HOME DEPOT PRODUCT
14          AUTHORITY LLC, et al.,

15                                Defendants.

16          The following minute order is made by the direction of the court, the Honorable
17   James L. Robart:
18          Before the court is Plaintiff State Farm Fire and Casualty Company’s (“State
19   Farm”) “Opposition to Defendant’s Response to Order to Show Cause and Request for
20   Attorney’s Fees.” (Opp. (Dkt. # 19).) Although State Farm did not file the document as
21   a motion (see Dkt.), it asks that the court to remand the matter to state court for lack of
22   complete diversity (see Opp. at 2, 6-8). Accordingly, the court STRIKES the opposition


     MINUTE ORDER - 1
              Case 2:21-cv-00323-JLR Document 20 Filed 06/17/21 Page 2 of 2




 1   without prejudice to State Farm refiling the document as a motion to remand with an

 2   opportunity for the issue to be fully briefed. See Local Rules W.D. Wash. LCR 7(b); id.

 3   LCR 7(d)(3).

 4         Filed and entered this 17th day of June, 2021.

 5
                                               WILLIAM M. MCCOOL
 6                                             Clerk of Court

 7                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
